IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0028
                               Filed May 12, 2021


DUSTIN KINDIG,
     Plaintiff-Appellant,

vs.

SPENCER NEWMAN, COLBY NEWMAN, JOSH BURNS, JACOB
SCHROEDER, and THE PRESS BOX GRILLE & BAR, INC. d/b/a THE PRESS
BOX GRILLE & BAR,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Ian K. Thornhill, Judge.



      Dustin Kindig appeals dismissal of his personal injury claims. AFFIRMED.



      Matthew M. Boles, Adam C. Witosky, and Christopher Stewart of Gribble

Boles Stewart & Witosky Law, Des Moines, for appellant.

      Karla J. Shea of Swisher & Cohrt, P.L.C., Waterloo, for appellees Spencer

Newman and Josh Burns.

      Kelly W. Otto, Madison, Wisconsin, for appellee Jacob Schroeder.

      Teresa K. Baumann and Jace T. Bisgard of Shuttleworth & Ingersoll, Cedar

Rapids, for appellee The Press Box Grille & Bar, Inc.

      William H. Roemerman of Elderkin & Pirnie, P.L.C., Cedar Rapids, for

appellee Colby Newman.



      Heard by Tabor, P.J., and Mullins and May, JJ.
                                          2


MAY, Judge.

       A bachelor party devolved into discord and violence. In the wake, Dustin

Kindig brought suit for injuries he sustained during the party. The district court

granted summary judgment to some defendants. A jury found in favor of the

remaining defendants. Dustin appeals.

I. Facts and Prior Proceedings

       In 2017, Colby Newman planned a bachelor party for his brother, Spencer

Newman. Colby asked his cousin, who worked as a manager at The Press Box

Bar and Grille (Press Box), if he could borrow a small bus owned by Press Box for

the party.1 Press Box owner, Jeff Larkin, agreed Colby could borrow the bus as

long as the group had a designated driver, filled the bus with gasoline before

returning it, and cleaned it up before returning it. Colby did not pay to use the bus,

and Colby and Press Box did not enter into a written agreement.

       Then, on October 21, the bachelor party set out for the evening. Jacob

Schroeder served as the group’s designated driver, and the rest of the partygoers

drank alcohol as they travelled from location to location to eat and drink. All of the

partygoers, excluding Jacob, became intoxicated. Later in the evening, the group

disagreed where they should go next. Most agreed they should head home.

Dustin wanted to go to a strip club. But Spencer, the bachelor, went to the front of

the bus and told Dustin and Jacob that he just wanted to head home.

       From this point, the men’s retelling of the evening differs. Spencer and

other partygoers recall Dustin pushing him and then hitting him on the eyebrow


1 The bus is a small, wheelchair-accessible bus, which the Press Box owner uses
to tailgate and takes to his child’s sporting events.
                                         3


with a glass bottle. The two men then fought on the floor of the bus. Jacob then

pulled the bus over. Dustin got off the bus. Another partygoer, Joshua (Josh)

Burns, also got off the bus. Josh claims he went to ask why Dustin hit Spencer

and then they “locked up” but “[n]othing ever happened.” The two “wrestl[ed]

around standing up” until Colby separated them. Josh looked away, and then

Dustin attacked him. Colby followed Dustin and tried to persuade him to get back

on the bus. Those on the bus drove around looking for Dustin and Colby before

eventually giving up and returning home.

       Dustin recalls matters differently. Dustin recalls Spencer shoving him first

and then hitting him in the face with a bottle. Then, after Dustin exited the bus and

was bent over, Josh punched him in the face several times. And then, Dustin

claims, Jacob drove away—abandoning Dustin—when Jacob heard police sirens.

       So Dustin initiated these proceedings. He alleged battery by Spencer;

battery by Josh; battery and aiding and abetting battery by Colby; negligence by

Jacob; and common carrier liability, negligence per se, negligence, and premises

liability by Press Box.

       The district court granted summary judgment to Jacob and Press Box.

Dustin moved to voluntarily dismiss his claims against Colby, which the court

granted. The remaining claims of battery by Spencer and Josh were tried before

a jury. The jury returned a defense verdict.

       Dustin now appeals. He claims (1) the court erred in permitting Spencer

and Josh to argue self-defense, (2) the court improperly admitted prior bad acts

testimony, (3) the court should have granted a mistrial because defense counsel

referred to firearms during jury selection, (4) Press Box was not entitled to
                                           4


summary judgment, and (5) Jacob was not entitled to summary judgment. We

address each claim in turn and will discuss additional facts as necessary.

II. Discussion

         A. Self-defense

         For his first claim, Dustin argues the district court erred in permitting

Spencer and Josh to rely on self-defense at trial. Dustin claims Spencer and Josh

failed to affirmatively plead self-defense in accordance with Iowa Rule of Civil

Procedure 1.421(1), which requires “[e]very defense to a claim for relief in any

pleading must be asserted in the pleading responsive thereto, or in an amendment

to the answer made within 20 days after service of the answer.” Spencer and Josh

respond by arguing their answer2 put Dustin on notice of the self-defense issue by

stating that Dustin initiated the physical confrontations and that their conduct

toward him was merely responsive to his violence. They also note that, even if

their formal pleading was insufficient, they did offer to amend their pleading to

conform to the proof.        And so, because self-defense “had been litigated

throughout” the case, the court had discretion to permit an amendment.

         To be clear, the district court did not formally grant a motion to amend.

Rather, when Spencer and Josh offered to amend, the court simply concluded the

issue was already part of the case.

         Still, the parties agree that—from a functional perspective—the district court

permitted Spencer and Josh to add a previously unpled (or at least allegedly

unpled) affirmative defense. In describing our standard of review, Dustin notes



2   Spencer and Josh filed one joint answer.
                                          5


“[a]llowing presentation of an unpled affirmative defense is reviewed for abuse of

discretion.” Along similar lines, Spencer and Josh note, “The scope of review for

submitting an allegedly unpled affirmative defense is for abuse of discretion.” And

both sides rely on the same case, Rife v. D.T. Corner, Inc., in which the issue was

whether the district court abused its discretion in permitting amendments to the

pleadings. 641 N.W.2d 761, 766 (Iowa 2002).

       So, for our review, we assume (without deciding) that Spencer and Josh’s

answer did not adequately plead self-defense.         We further assume that, by

submitting the self-defense issue, the district court effectively3 allowed Spencer

and Josh to amend to conform to the proof. And so we focus our review on whether

the district court abused its discretion by permitting that amendment.

       Familiar principles govern our review:

                We afford district courts considerable discretion in ruling on
       motions for leave to amend pleadings. Consequently, we will reverse
       only if the record indicates the court clearly abused its discretion. We
       will find an abuse of discretion when the court bases its decision on
       clearly untenable grounds or to an extent clearly unreasonable.
                ....
                Iowa Rule of Civil Procedure [1.402] governs the amendment
       of pleadings. This rule instructs district courts to freely grant leave
       to amend when required by the interests of justice. Generally, a party
       may amend a pleading at any time before a decision is rendered,
       even after the close of the presentation of the evidence. As long as
       the amendment does not substantially change the issues or defense
       of the case, the court should permit the amendment. Even an
       amendment that substantially changes the issues may still be
       allowed if the opposing party is not prejudiced or unfairly surprised.

Id. at 766–67 (citations omitted).


3Again, the court did not describe its ruling as granting an amendment. But we
seek to avoid elevating “form over substance.” See, e.g., Toney v. Parker, ___
N.W.2d ___, ___, 2021 WL 1431683, at *6 (Iowa 2021). So we focus on the
substantive effect of the court’s ruling.
                                           6


       Applying these principles here, we see no abuse of discretion.          Even

assuming Spencer and Josh’s answer did not adequately plead an affirmative

defense, it did far more than merely deny Dustin’s allegations. It stated Dustin “got

very angry and assaulted Spencer,” “Dustin was verbally as well as physically

abusive to Spencer,” “after Dustin assaulted Spencer . . . the men engaged in a

physical altercation,” and “Dustin . . . repeatedly assaulted Joshua . . . outside of

the bus.” These statements announced Spencer and Josh’s position that their

conduct was responsive to Dustin’s assaults against them.

       Moreover, as the case proceeded, the parties were aware Spencer and

Josh were asserting self-defense. Dustin’s counsel conceded, “I think throughout

the discovery process they’ve alleged [self-defense] . . . .” Plus the proposed jury

instructions—which were filed August 15, 2019, several months prior to trial—

included an instruction on self-defense as an affirmative defense. The same day,

Spencer and Josh filed a trial brief that discussed self-defense as an affirmative

defense. Yet, as Spencer and Josh point out, Dustin did not respond by requesting

“additional discovery as he would if he had been surprised and needed additional

information.”

       All things considered, we do not believe permitting Spencer and Josh to

assert self-defense created a “substantial[] change” in the issues before the court.

Id. at 767. Nor was Dustin “prejudiced or unfairly surprised.” Id. So we conclude

the district court did not abuse its discretion.

       B. Prior bad acts

       Next, Dustin argues the district court abused its discretion in admitting

evidence of his prior bad acts. He points to testimony from Jacob, Spencer, Josh,
                                          7


and Colby discussing specific instances of violence involving Dustin, as well as

their general knowledge of Dustin’s history of violence. 4

       “We review evidentiary rulings by the district court for abuse of

discretion. . . . We reverse the district court’s admission as an abuse of discretion

when the grounds for admission were ‘clearly untenable or clearly unreasonable.’”

State v. Donahue, 957 N.W.2d 1, 6 (Iowa 2021) (citations omitted).

       The district court relied on Iowa Rules of Evidence 5.404 and 5.405 to admit

evidence of Dustin’s violence. Rule 5.404(a)(2)(b)(i) provides that in civil cases,

“Evidence of an alleged victim’s character for violence may be offered on the issue

of self-defense by a party accused of assaultive conduct against the victim.” So

because Spencer and Josh claimed they acted in self-defense, evidence of

Dustin’s character for violence was admissible.               See Iowa R. Evid.

5.404(a)(2)(b)(i). However, for Spencer and Josh to be able to introduce specific

instances of violence to establish Dustin’s character for violence, rule 5.405(b)

requires the character trait be an essential element of their self-defense claim. See

Iowa R. Evid. 5.405(b) (“When a person’s character or character trait is an

essential element of a charge, claim, or defense, the character or trait may also be


4 Dustin never objected to the testimony as inadmissible prior bad acts. Dustin
only objected to Colby’s testimony as non-responsive to the question presented
and containing hearsay. So we note some uncertainty about error preservation.
See State v. Bergmann, 633 N.W.2d 328, 332 (Iowa 2001) (“Although the State
concedes that error has been preserved on every issue raised on appeal . . . , we
disagree.”). It appears the parties believe the court’s ruling on Dustin’s motion in
limine was sufficiently definitive to preserve error. See Wailes v. Hy-Vee, Inc., 861
N.W.2d 262, 264 (Iowa Ct. App. 2014) (noting a motion in limine alone is generally
insufficient to preserve evidentiary errors but “[w]hen the court’s ruling on a motion
in limine is unequivocal and leaves no question that the challenged evidence will
or will not be admitted at trial, counsel need not take steps at trial to preserve
error”). We assume without deciding this is correct.
                                          8


proved by relevant specific instances of the person’s conduct.”). The supreme

court recently clarified the application of rule 5.405 by holding “that a defendant

asserting self-defense or justification may not prove the victim’s aggressive or

violent character by specific conduct of the victim unless the conduct was

previously known to the defendant.” State v. Williams, 929 N.W.2d 621, 636 (Iowa

2019).

         So we look to the testimony flagged by Dustin to determine if it contains

evidence of specific conduct or acts that were not known to Spencer and Josh.

First, Dustin highlights testimony from Jacob. He testified that he knew Dustin had

been in fights and knew of his reputation for fighting and violence. But Jacob did

not testify about specific instances of violence. So rule 5.405 does not come into

play with respect to Jacob’s testimony. It only touched on Dustin’s character for

violence as permitted by rule 5.404(a)(2)(b)(i).

         Next up, Spencer testified about seeing Dustin get into physical fights;

pulling Dustin out of fights; observing Dustin get kicked out of bars for fighting; and

observing Dustin hit others with objects like an unopen beer can, a pool cue, a pool

ball, and a baseball bat.      This testimony does get into specific instances of

violence. But it is permissible because they were previously known by Spencer, a

defendant asserting self-defense, who testified about what he personally saw

Dustin do. See id.

         For his part, Josh testified he knew of Dustin’s reputation for violence; he

had previously seen Dustin get into fights, both verbal and physical; and, during

some of these instances, Dustin was intoxicated. Again, this testimony gets into
                                          9


specific instances of violence. But it is permissible because the instances were

previously known by Josh, a defendant asserting self-defense. See id.

       Finally, Colby testified that he never witnessed Dustin fight firsthand but

knew of his reputation for fighting. So he never testified to specific instances of

violence, and rule 5.405 does not come into play. While Colby’s testimony touched

on Dustin’s character for violence, it was permitted by rule 5.404(a)(2)(b)(i).

       All things considered, we do not believe the district court abused its

discretion in admitting testimony about Dustin’s prior violence. We move on to his

next claim.

       C. Mistrial motions

       Dustin claims the district court should have granted his motion for mistrial

because defense counsel discussed firearms during voir dire. Before reaching the

merits of this claim, however, we must first consider whether Dustin preserved

error. See, e.g., Top of Iowa Coop. v. Sime Farms, Inc., 608 N.W.2d 454, 470

(Iowa 2000) (“In view of the range of interests protected by our error preservation

rules, this court will consider on appeal whether error was preserved despite the

opposing party’s omission in not raising this issue at trial or on appeal.”).

       During voir dire, defense counsel told potential jurors that, although

       the incident that we’re going to be talking about [in the trial] does not
       involve guns, there may be some testimony touching on the use of
       guns. And because, as you all know, I’m sure, that’s a very hot
       button issue in our society, I need to know if any of you have strong
       feelings—

       At this stage, Dustin’s counsel interrupted and asked to approach the

bench. The transcript shows “there was an off-the-record discussion at the bench

between the court and counsel.” The record does not show the contents of the
                                       10


discussion. In any event, defense counsel then asked the pool, “Does anyone

here feel strongly about the use of guns?”, and the following exchange occurred:

              DEFENSE COUNSEL: [Potential juror M]? How—what’s your
      feeling about the use of guns? POTENTIAL JUROR [M]: I don’t like
      them.
              DEFENSE COUNSEL: You don’t like them? POTENTIAL
      JUROR [M]: No.
              DEFENSE COUNSEL: You don’t feel like they have a place?
      POTENTIAL JUROR [M]: They have a place.
              DEFENSE COUNSEL: Okay.                What’s their place?
      POTENTIAL JUROR [M]: In war maybe.
              DEFENSE COUNSEL: Anyone else feel strongly about the
      use of guns? POTENTIAL JUROR [R]: Yeah. I think everybody
      should carry one.
              DEFENSE COUNSEL: Okay. Do you think everybody should
      use them on other people? POTENTIAL JUROR [R]: No. I didn’t
      say on other people. I said to defend yourself.
              DEFENSE COUNSEL: Okay. Would you be concerned in a
      situation where somebody brandished a gun or used a gun against
      somebody else? POTENTIAL JUROR [R]: I don’t know—I don’t
      follow. What do you mean exactly?
              DEFENSE COUNSEL: Well, I—other than—I mean,
      obviously you have military experience and guns were used and
      there’s no doubt about that. But outside of that, do you have strong
      feelings about the use of a handgun by a private citizen not in self-
      defense? POTENTIAL JUROR [R]: Yeah. I don’t think there’s a
      place for that. Everyone should have one to defend themselves.
              DEFENSE COUNSEL: Anyone else have strong feelings
      about guns? POTENTIAL JUROR [U]: Mixed with alcohol, yes.
              DEFENSE COUNSEL: That that’s a bad combination?
      POTENTIAL JUROR [U]: Yeah. Well, any kind of drug. I’m not just
      picking on alcohol. Any kind of drug that affects your brain is going
      to make choices—
              DEFENSE COUNSEL: Sure. POTENTIAL JUROR [U]: —
      different and—
              (The court reporter interrupted.)
              POTENTIAL JUROR [U]:—and with a weapon you can kill
      someone instantly with should not be mixed regardless of the
      situation.
              DEFENSE COUNSEL: Okay. Anyone else? [Potential juror
      E]? POTENTIAL JUROR [E]: Well, I believe there’s a place for them
      for hunting and recreational shooting and areas like that, that we
      should be able to have them and use them for that kind of stuff.
              DEFENSE COUNSEL: Okay. But I assume not between two
      people to settle a fight? POTENTIAL JUROR [E]: No. Absolutely.
                                          11


               DEFENSE COUNSEL: Has anyone themself [sic] or had a
       family member or close friend who was shot? [Potential juror EP]?
       What happened? POTENTIAL JUROR [EP]: Just—I mean, I lost
       three friends to murder.
               DEFENSE COUNSEL: To street crime? POTENTIAL JUROR
       [EP]: Yeah.
               DEFENSE COUNSEL: Does that give you strong feelings
       about the use of weapons? POTENTIAL JUROR [EP]: I mean, I
       don’t own a gun or anything like that so—I mean, I feel like—I mean,
       it’s a touchy subject. But, I mean, I’m just not one to carry so—I
       mean, to each his own, I guess.
               DEFENSE COUNSEL: Okay. Did someone else raise their
       hand? [Potential juror M]? POTENTIAL JUROR [M]: My younger
       brother was murdered four years ago.
               DEFENSE COUNSEL: Oh, my God. I’m sorry. I didn’t mean
       to bring up something that was that personal.

       Defense counsel then moved on to other topics of questioning.               After

defense counsel passed for cause, the parties exercised their strikes. Then the

court read the names of the jurors selected; the parties confirmed the named jurors

were indeed the jury they had selected; the other prospective jurors were excused;

the jury was sworn in; and the court gave preliminary instructions. The jury was

then excused for a recess. At this point, the following record was made:

              THE COURT: We remain on the record outside the presence
       of the jury. Any issues either side wants to bring up regarding jury
       selection? I didn’t see any. But, [plaintiff’s counsel], anything for the
       record on jury selection, the process?
              PLAINTIFF COUNSEL: I don’t believe so, Your Honor.
              THE COURT: All right. [Defense counsel]?
              DEFENSE COUNSEL: Nothing regarding jury selection.

Soon after, the court excused the jury for the day.

       The next morning, the court and counsel made additional record outside the

presence of the jury. After hearing argument, the court ruled that evidence of

firearms would not be admitted. At this point, Dustin’s counsel moved for a mistrial

based upon defense counsel’s discussions about guns during jury selection.
                                         12


       We question whether this motion was timely. A party must move for mistrial

when the grounds first become apparent. See State v. Cornelius, 293 N.W.2d 267,

269 (Iowa 1980) (“A mistrial motion must be made when the grounds therefor first

became apparent. Here defendant should have asked for a mistrial when the

allegedly prejudicial question was asked.” (citation omitted)); State v. Groat,

No. 19-1809, 2021 WL 1016593, at *2 n.1 (Iowa Ct. App. Mar. 17, 2021); State v.

Hoosman, No. 04-1364, 2006 WL 2265413, at *4 (Iowa Ct. App. Aug. 9, 2006). If

a party fails to do so, error is not preserved. Cornelius, 293 N.W.2d at 269.

       The alleged grounds for mistrial were defense counsel’s questions to

potential jurors about guns.     Those questions were, of course, apparent to

plaintiff’s counsel during jury selection. Indeed, plaintiff’s counsel later admitted

he had thought about moving for mistrial while defense counsel was asking about

guns but then decided against it.       Nor did plaintiff raise the issue when—

immediately after the jury was sworn—the court specifically asked if either party

wished to make any record concerning jury selection. Given this record, we doubt

error was preserved through Dustin’s motion on the day after jury selection.

       In an abundance of caution, however, we consider plaintiff’s mistrial

argument on the merits. “A mistrial is appropriate when ‘an impartial verdict cannot

be reached’ or the verdict ‘would have to be reversed on appeal due to an obvious

procedural error in the trial.’” State v. Newell, 710 N.W.2d 6, 32 (Iowa 2006)

(citation omitted). We review the district court’s ruling on motions for mistrial for

an abuse of discretion. See State v. Plain, 898 N.W.2d 801, 811 (Iowa 2017).

“[W]e only reverse if the district court’s decision rested on grounds or reasoning

that were clearly untenable or clearly unreasonable.” Id.
                                         13


       Applying these standards, we see no grounds for reversal. We agree that

defense counsel’s questions about guns could have piqued the jurors’ curiosity as

to how firearms might fit into the story of this case. But, as Joshua and Spencer

point out, defense counsel “never mentioned who might have a gun.” For all the

jury knew, counsel “could have been referring to proposed testimony that one of

her clients or a witness wielded a gun,” not Dustin.

       In any event, as the district court noted, “we have a lot of things in jury

selection that don’t necessarily come up in trial—jurors follow the instructions.”

And indeed, the court instructed the jurors to “base [their] verdict only upon the

evidence and the court’s instructions.” The court also instructed the jurors that

“statements” and “questions” by the lawyers “are not evidence.” Like the district

court, we presume the jury followed these instructions. See State v. Fontenot, ___

N.W.2d ___, ___, 2021 WL 1583815, at *10 (Iowa 2021). So we do not believe

defense counsel’s questions concerning firearms created grounds for a mistrial.

The district court did not abuse its discretion by denying Dustin’s motion.

       Dustin also made a second motion after Spencer testified as follows:

              Q. Have you had any personal experience with Dustin being
       violent or fighting? A. Multiple experiences.
              Q. Okay. Tell the jury about that. A. Some that I can’t talk
       about, but—
              PLAINTIFF COUNSEL: Can we approach, Your Honor? Can
       we approach?

       At this point, the court excused the jury and made record outside their

presence. Plaintiff’s counsel moved for mistrial based upon Spencer’s alleged

“violation of the motion in limine” ruling, in which the court excluded some evidence

of violence by Spencer. Defense counsel responded that while Spencer “should
                                            14


not have said that there were things he shouldn’t talk about,” his comment does

not “rise[] to the level of a mistrial.” The court admonished Spencer and defense

counsel about the impropriety of Spencer’s comment. But the court concluded a

mistrial was not warranted. Then, when questioning resumed, the court instructed

the jury to disregard Spencer’s “nonresponsive answer.”

       We disapprove of Spencer’s behavior. But we think the court handled the

situation appropriately. While Spencer’s comment could have tipped the jury off

that there may be more to the story, it did not inject any new specifics into the story,

and it was not so prejudicial as to necessitate a mistrial. Moreover, the court

expressly instructed the jury to disregard Spencer’s comment. This message was

reinforced by the court’s final instructions, which directed the jurors that “[a]ny

testimony I [told] you to disregard” is “not evidence” upon which they could “base

[their] verdict.” Again, we presume the jury followed instructions. Id. So we

presume they disregarded Spencer’s comment.                And we find no abuse of

discretion in the district court’s refusal to grant a mistrial.

       D. Summary judgment

       Dustin’s remaining claims challenge the district court’s grant of summary

judgment to Press Box and Jacob.            We review the district court’s summary

judgment ruling for the correction of legal error. In re Estate of Franken, 944

N.W.2d 853, 857 (Iowa 2020). Summary judgment is proper if the record shows

“that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Iowa R. Civ. P. 1.981(3). “We review

the evidence in the light most favorable to the nonmoving party.” Stevens v. Iowa

Newspapers, Inc., 728 N.W.2d 823, 827 (Iowa 2007). But “[a] party resisting a
                                            15


motion for summary judgment cannot rely on the mere assertions in [their]

pleadings but must come forward with evidence to demonstrate that a genuine

issue of fact is presented.” Id.

         1. Press Box

         We first address Dustin’s arguments relating to Press Box, which owned the

bus. In granting summary judgment in Press Box’s favor, the court dismissed

Dustin’s claims of common carrier liability, negligence per se, negligence, and

premises liability. Dustin argues all four claims were viable and should have

proceeded to trial. We address each claim in turn.

         a. common carrier

         For Dustin’s common carrier liability claim to survive summary judgment, he

had to establish Press Box operates as a common carrier.

                 Iowa law has defined a common carrier as “one who
         undertakes to transport, indiscriminately, persons and property for
         hire.” Employers Mut. Cas. Co. v. Chicago & North Western Transp.
         Co., 521 N.W.2d 692, 693 (Iowa 1994). We have ruled that the
         distinctive characteristic of a common carrier is that it holds itself out
         as ready to engage in the transportation of goods or persons for hire,
         as public employment, and not as a casual occupation. Kvalheim v.
         Horace Mann Life Ins. Co., 219 N.W.2d 533, 535 (Iowa 1974). A
         common carrier holds itself out to the public as a carrier of all goods
         and persons for hire. We, however, have also recognized that a
         common carrier need not serve all the public all the time. Id. A
         common carrier may combine its transportation function with other
         vocations and still be considered a common carrier. Id. at 538.

Wright v. Midwest Old Settlers & Threshers Ass’n, 556 N.W.2d 808, 810–11 (Iowa

1996).

         It is a question of law for the court to determine what constitutes a
         common carrier, but it is a question of fact whether, under the
         evidence in a particular case, one charged as a common carrier
         comes within the definition of that term and is carrying on its business
         in that capacity.
                                        16



Id. at 810 (citation omitted).

       Dustin argues the record contains multiple facts from which a jury could

conclude Press Box meets the definitions of a common carrier and carries on

business in that capacity. He notes Press Box owns the bus, the bus is often

parked on Press Box property, Press Box is a known place to rent a party bus, and

he once saw the bus used by a bachelorette party.

       Press Box responds that the facts on which Dustin relies all come from his

own deposition with no other supporting evidence.       Press Box claims this is

insufficient to resist summary judgment. Specifically, Press Box asks that we

extend the “contradictory affidavit rule”—which prevents a resisting party from

relying on an affidavit that clearly and unambiguously contradicts prior deposition

testimony to avoid summary judgment—to disregard Dustin’s deposition because

it contained some internal inconsistency. See In re Estate of Gray v. Baldi, 880

N.W.2d 451, 463–64 (Iowa 2016).

       We decline to extend the contradictory affidavit rule in this manner. Even

so, we agree Dustin failed to establish a fact question as to whether Press Box

operated as a common carrier.

       The main problem is the nature of Dustin’s evidence. While evidence need

not be in an admissible form at the summary judgment stage, its content must be

admissible. See In re Estate of Klein, No. 17-1876, 2018 WL 4360997, at *3 (Iowa

Ct. App. Sept. 12, 2018) (Danilson, C.J., concurring specially). Here, Dustin

sought to avoid summary judgment by relying on his own deposition testimony

about what other people told him about the bus.          These statements were
                                           17

inadmissible hearsay.       See Iowa Rs. Evid. 5.801(c) (defining hearsay as “a

statement that: (1) [t]he declarant does not make while testifying at the current trial

or hearing; and (2) [a] party offers into evidence to prove the truth of the matter

asserted in the statement”), .802 (stating “[h]earsay is not admissible unless”

certain exceptions apply). Dustin could not have testified about those statements

at trial. So they could not provide a basis to avoid summary judgment.

       It is true Dustin’s deposition also contained non-hearsay observations that

(1) he saw the bus parked on Press Box property and (2) he once saw the bus

used by a bachelorette party. But even when accepted as true, and even when

viewed in the light most favorable to Dustin, these two observations are insufficient

to create a jury question as to whether Press Box functioned as a common carrier.

They do not permit the reasonable inference that Press Box “holds itself out to the

public as a carrier of all goods and persons for hire.” Wright, 556 N.W.2d at 810

(citation omitted). The district court was right to grant summary judgment as to

Dustin’s common carrier liability claim.

       b. charter carrier

       Next, Dustin claims Press Box operated as a charter carrier.5 Iowa Code

section 325A.12(3) states, “‘Charter carrier’ means a person engaged in the

business of transporting the public by motor vehicle under charter.” 6            And



5 Dustin argues Iowa Code section 325A.2(1)(a) (2018) creates a special duty for
charter carriers toward certain classes of persons. So if a charter carrier violated
safety regulations and those violations served as the proximate cause of the
injuries sustained by a protected person, then Dustin argues the charter carrier
would be negligent per se.
6 Section 235A.12(3) also provides specific exceptions to the charter carrier

definition, which are not relevant to this case.
                                         18


“‘[c]harter’ means an agreement whereby the owner of a motor vehicle lets the

motor vehicle to a group of persons as one party for a specified sum and for a

specified act of transportation at a specified time and over an irregular route.” Iowa

Code § 325A.12(2).

       To show Press Box was a “charter carrier,” Dustin again points to his

deposition testimony that he heard of people renting out the bus, saw it parked on

Press Box property, and once saw it used for a bachelorette party. Again, we

conclude Dustin’s deposition testimony fails to create a genuine issue of material

fact. Dustin’s statement that he heard Press Box rented out the bus for $150 per

night is hearsay. See Iowa Rs. Evid. 5.801(c); .802. It is not admissible evidence

that the bus was actually rented out for “a specified sum.” And no other admissible

evidence shows that Press Box rented the bus for “a specified sum.” So, all told,

no admissible evidence suggests Press Box was a “charter carrier” that was

“engaged in the business of transporting the public” for “a specified sum.” See

Iowa Code § 325A.12(2), (3). Thus, the district court had no choice but to conclude

Press Box did not operate as a charter carrier. And the court was correct in

dismissing Dustin’s negligence per se claim.

       c. negligence

       Dustin also argues the district court erred in dismissing his negligence claim

against Press Box. To establish “a prima facie case of negligence, the plaintiff

must establish that the defendant owed [them] a duty of care, defendant breached

that duty, defendant’s breach was the actual and proximate cause of plaintiff’s

injuries, and plaintiff suffered damages.” Walls v. Jacob N. Printing Co., 618

N.W.2d 282, 285 (Iowa 2000). “While summary adjudication is rarely appropriate
                                         19


in negligence cases, the determination of whether a duty is owed under particular

circumstances is a matter of law for the court’s determination.” Hoyt v. Gutterz

Bowl & Lounge L.L.C., 829 N.W.2d 772, 775 (Iowa 2013).

       Dustin claims the district court erred in relying on Restatement (Third) of

Torts when determining Press Box did not owe him a duty of care. Relying on

Restatement (Second) of Torts, Dustin argues we should consider foreseeability

of harm to him when determining the duty issue. We disagree. As Press Box

points out, the duty

       prong underwent a wholesale revision in Thompson [v. Kaczinski],
       744 N.W.2d [829,] 834–35 [(Iowa 2009)]. Prior to Thompson, the
       supreme court endorsed the consideration of foreseeability in a duty
       analysis. In Thompson, the court adopted the view of the drafters of
       the Restatement (Third) of Torts, who disapproved of the application
       of a foreseeability factor in the duty analysis.

Morris v. Legends Fieldhouse Bar and Grill, LLC, No. 19-1349, 2020 WL 4498901,

at *1 (Iowa Ct. App. Aug. 5, 2020) (citations omitted), vacated on other grounds

___ N.W.2d ___, 2021 WL 1703177 (Iowa 2021) (reaffirming “that foreseeability

should not enter into the duty calculus but should be considered only in

determining whether the defendant was negligent” (citation omitted)). So we do

not consider foreseeability of harm when determining whether Press Box owed a

duty of care.

       Instead, we follow the Restatement (Third), as adopted in Thompson, which

provides, “An actor ordinarily has a duty to exercise reasonable care when the

actor’s conduct creates a risk of physical harm.” 774 N.W.2d at 834 (citation

omitted). However, “[a]n actor whose conduct has not created a risk of physical

. . . harm to another has no duty of care to the other unless a court determines that
                                         20


one of the affirmative duties . . . is applicable.” Restatement (Third) of Torts:

Liability for Physical and Emotional Harm § 37 (Am. L. Inst. 2012) [hereinafter

Restatement (Third) of Torts]. Similarly, “there is no duty of care when another is

at risk for reasons other than those created by an actor’s conduct.” Hoyt, 829

N.W.2d at 776 n.4. Dustin argues Press Box’s failure to impose restrictions on the

partygoers, such as limiting alcohol consumption, amounts to conduct that created

a risk of physical harm to him sufficient to establish a duty of care. We disagree.

We conclude Press Box’s relevant conduct of lending its bus to Colby did not

create a risk of physical harm to Dustin. Instead the risk of harm was created by

the partygoers themselves drinking to the point of intoxication and fighting with one

another. So Press Box owed Dustin no general duty of care.

       d. premises liability

       Dustin also argues Press Box owed him a special duty of care based on

premises liability. A special duty of care can be created in certain circumstances

or relationships. See Restatement (Third) of Torts §§ 38–44 (providing when a

special duty to another is imposed). One of those special relationships, which

creates “a duty of reasonable care with regard to risks that arise within the scope

of the relationship,” is between “a business or other possessor of land that holds

its premises open to the public with those who are lawfully on the premises.” Id.

§ 40(a), (b)(3). And Dustin notes our supreme court determined “[t]avern owners

fit squarely within the class of business owners contemplated by [Restatement

(Third) of Torts] section 40(b)(3).” Hoyt, 829 N.W.2d at 777.

       So Dustin posits such a special relationship exists here and creates a duty

of reasonable care. Again, we disagree. This exception requires the business to
                                         21

“hold[] its premises open to the public.”       See Restatement (Third) of Torts

§ 40(b)(3). And no evidence shows Press Box did so with the bus. Instead, the

evidence established that Press Box provided the bus to Colby as a favor and, at

most, may have provided it to a bachelorette party once eighteen months prior.

This is not enough to show the Press Box held the bus “open to the public.” So

the special relationship exception does not apply.        Summary judgment was

appropriate.

       2. Jacob

       Finally, we address Dustin’s arguments concerning Jacob, the driver of the

bus. He contends Jacob was not entitled to summary judgment on Dustin’s claim

of negligence.

       It is important to remember, though, that Jacob did not wreck the bus. That

is not how Dustin was injured. Rather, as the district court correctly understood,

Dustin’s claim raises “[t]he legal issue” of whether “a designated driver assumes a

duty to protect passengers” like Dustin against “tortious acts of third parties,” such

as Dustin’s fellow party-goers.

       In evaluating this issue, we again follow Restatement (Third) of Torts, as

adopted in Thompson, which provides, “An actor ordinarily has a duty to exercise

reasonable care when the actor’s conduct creates a risk of physical harm.” 774

N.W.2d at 834 (citation omitted). However, “[a]n actor whose conduct has not

created a risk of physical . . . harm to another has no duty of care to the other

unless a court determines that one of the affirmative duties . . . is applicable.”

Restatement (Third) of Torts § 37. And “there is no duty of care when another is

at risk for reasons other than those created by an actor’s conduct.” Hoyt, 829
                                            22


N.W.2d at 776 n.4. Applying these principles, we conclude Jacob owed no duty of

reasonable care to Dustin because Jacob’s conduct (driving the bus as a

designated driver) did not create the risk of harm at issue here, that is, the risk of

injuries through fighting.

       But Dustin argues Jacob “took control and charge of Dustin” and assumed

a duty of reasonable care to Dustin. Restatement (Third) of Torts § 44(a) imposes

a duty of reasonable care when “[a]n actor who, despite no duty to do so, takes

charge of another who reasonably appears to be: (1) imperiled; and (2) helpless

or unable to protect himself or herself.” But there is nothing in the record to suggest

Jacob took charge of Dustin. Rather, Jacob just drove the bus as a favor to Colby

and Spencer. And contrary to Dustin’s assertion, sober individuals interacting with

intoxicated individuals do not become their keepers. We note our agreement with

these observations by the district court:

               Public policy considerations also weigh against finding a duty
       of designated drivers to protect intoxicated passengers from the
       tortious or criminal acts of third-parties. Designated drivers agree to
       forgo alcohol consumption and chauffeur others from place to place
       at no expense. This is a generous, gratuitous act which reduces risk
       to those consuming alcohol and the public at large. Requiring more
       of designated drivers by expanding their duties from sober driving to
       ensuring the physical safety of passengers against the acts of third
       parties would provide an unwarranted disincentive to socially
       beneficial behavior and has no basis in law. Although the Iowa
       Supreme Court has not addressed this issue, the implications of
       imposing additional duties on designated drivers are clearly not in
       the public interest and other state courts have found the same.
       Gushlaw v. Milner, 42 A.3d 1245, 1263 (R.I. 2012) (“[t]o impose a
       new duty upon such drivers . . . would certainly chill the courteous
       offers of transportation now made by ‘designated drivers.’”); Downs
       ex. rel. Downs v. Bush, 263 S.W.3d 812, 824 (Ten. 2008) (declining
       to expand the duties of a designated driver due inconsistency with
       public policy favoring designated drivers); Collins v. Thomas, 938
       A.2d 1208, 1211 (Va. 2007) (same); Cadella v. Robinson, 903 So.2d
       613, 618 (La. Ct. App. 2005) (reasoning that imposing duties to
                                         23


       prevent passengers from performing tortious or criminal acts would
       have a “chilling effect” on the socially desirable behavior);
       Stephenson v. Ledbetter, 596 N.E.2d 1369, 1373 (Ind. 1992)
       (refusing to expand the duties of designated drivers to protect
       passengers from themselves).

(Alterations in original and footnote omitted.)

       The district court was right to grant summary judgment in Jacob’s favor.

III. Conclusion

       There are no grounds for reversal. We affirm.

       AFFIRMED.